Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I, Claims 1-5 and 14-17, without traverse on 7/8/2021.

Drawings
Figures 1, 2, and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as per the brief description of the drawings section in the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 11 needs the transverse strut and webs labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Objections
Claims 3, 16, and 17 are objected to because of the following informalities:  
Introduce the formula with other wording besides “i.e.”. Suggestion: omit the “i.e.”
Appropriate correction is required.

Claim Interpretation
	Claims 3, 16, and 17 are considered to further limit the range of the transverse strut thickness, dQ, defined in Claim 1 and do not exceed the max thickness limit defined in Claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Specifically the claim language, “at least one web of these at least three webs lying in alternation relative to at least two webs with respect to the longest extent of the transverse strut” is indefinite because it is not clear what the web is lying in alternation with, a gap space? Another web at a different angle to the transverse strut? Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (German Patent No. 19501241 A1 hereinafter Tsukada). An utilized machine translation of the description of Tsukada is attached

Regarding Claim 1, Tsukada teaches a mixing element (figure 5: mixing parts 2) which has at least one transverse strut (figure 5: central strip sections 3) from which there originate, at right angles to the longest extent of the transverse strut (figure 10 & description translation [0062]: “The bending angle α of the module 1 is preferably in the range of 5ᵒ – 85ᵒ and more preferably between 10ᵒ – 75ᵒ”), at least three webs (figure 5: wing portions 4), at least one web of these at least three webs lying in alternation relative to at least two webs with respect to the longest extent of the transverse strut (figure 1 & description translation [0009]), and the webs lying on opposite sides of the transverse strut enclosing an opening angle O of 60ᵒ  to 120ᵒ (figure 10 & description translation [0062]: “The bending angle α of the module 1 is preferably in the range of 5ᵒ – 85ᵒ and more preferably between 10ᵒ – 75ᵒ”). 
Tsukada is silent on wherein the thickness of the transverse strut (dQ) at its thickest point is not more than 0.9 to 1.1 times the thickness of the webs (dS) multiplied by the cosine of half the opening angle O divided by the sine of the full opening angle O.  
It would have been obvious matter of design choice to one skilled in the art before the effective filing date to modify the transverse strut’s (figure 5: central strip section 3) thickness to proportionally change to the web’s (figure 5: wing portion 4) thickness in order to change the size of the mixing element (figure 5: mixing part 2) to match different pipe sizes for which the elements are used (Tsukada description translation [0031]), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 2, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1, wherein the webs (figure 5: wing portions 4) lying on opposite sides of the transverse strut enclose an opening angle O of 75ᵒ to 105ᵒ (figure 10 & description translation [0062]: “The bending angle α of the module 1 is preferably in the range of 5ᵒ – 85ᵒ and more preferably between 10ᵒ – 75ᵒ”).  

Regarding Claim 3, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1,
Tsukada is silent on the thickness of the transverse strut (dQ) at its thickest point is 0.95 to 1.05 times the thickness of the webs (dS) multiplied by the cosine of half the opening angle O divided by the sine of the full opening angle O, i.e. dQ = (1 +/- 0.05) * dS * cos (0.5 * O) / sin O.  
It would have been obvious matter of design choice to one skilled in the art before the effective filing date to modify the transverse strut’s (figure 5: central strip section 3) thickness to proportionally change to the web’s (figure 5: wing portion 4) thickness in order to change the size of the mixing element (figure 5: mixing part 2) to match different pipe sizes for which the elements are used (Tsukada description translation [0031]), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 5, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1, wherein the mixing element comprises a sleeve (figure 3: tube 11).

Regarding Claim 14, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1, wherein the webs (figure 5: wing portions 4) lying on opposite sides of the transverse strut 

Regarding Claim 15, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1, wherein the webs (figure 5: wing portions 4) lying on opposite sides of the transverse strut enclose an opening angle O of 90ᵒ (figure 10 & description translation [0062]: “The bending angle α of the module 1 is preferably in the range of 5ᵒ – 85ᵒ and more preferably between 10ᵒ – 75ᵒ”).  

Regarding Claim 16, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1.
Tsukada is silent on the thickness of the transverse strut (dQ) at its thickest point is 0.98 to 1.02 times the thickness of the webs (dS) multiplied by the cosine of half the opening angle O divided by the sine of the full opening angle O, i.e. dQ = (1 +/- 0.02) * dS * cos (0.5 * O) / sin O.  
It would have been obvious matter of design choice to one skilled in the art before the effective filing date to modify the transverse strut’s (figure 5: central strip section 3) thickness to proportionally change to the web’s (figure 5: wing portion 4) thickness in order to change the size of the mixing element (figure 5: mixing part 2) to match different pipe sizes for which the elements are used (Tsukada description translation [0031]), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 17, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1.

It would have been obvious matter of design choice to one skilled in the art before the effective filing date to modify the transverse strut’s (figure 5: central strip section 3) thickness to proportionally change to the web’s (figure 5: wing portion 4) thickness in order to change the size of the mixing element (figure 5: mixing part 2) to match different pipe sizes for which the elements are used (Tsukada description translation [0031]), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (German Patent No. 19501241 A1 hereinafter Tsukada) in view of Fleischli et al. (European Patent No. 0526393 A1 hereinafter Fleischli). Utilized machine translations of the descriptions of Tsukada and Fleischli are attached.

Regarding Claim 4, Tsukada teaches the mixing element (figure 5: mixing parts 2) as claimed in claim 1.
Tsukada is silent on the width of the opening between two adjacent webs which lie on the same side of the transverse strut from which they depart is greater, in the main flow direction, than the width of a web.  
Fleischli teaches the width of the opening between two adjacent webs (figure 2: surfaces 30 or 31) which lie on the same side of the transverse strut (figure 2: bracket 20) from which they depart is greater, in the main flow direction (figures 1 & 2: main flow direction Z & directions 16 and 17), than the 
Tsukada and Fleischli are both analogous in the field of static mixing elements using transverse struts and web portions branching from those struts. It would have been obvious to one skilled in the art before the effective filing date to modify the wing portions of Tsukada with the width of the opening between two adjacent webs which lie on the same side of the transverse strut from which they depart is greater, in the main flow direction, than the width of a web of Fleischli in order to streamline production of mixing elements from sheet metal (Fleischli description translation [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774